Citation Nr: 0606386	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
cervical arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from March 1974 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In an August 2000 statement, the veteran's representative 
raised the issue of entitlement to service connection for a 
heart disorder, to include secondary to hypertension.  
Inasmuch as the RO has yet to address that claim, the matter 
is referred to the RO for appropriate action.

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's severe financial hardship.  See 
38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluations assigned his 
cervical spine, hypertension, and hemorrhoid disorders do not 
accurately reflect the severity of those disabilities, and 
that his service-connected disorders render him unable to 
obtain or maintain substantially gainful employment.

Turning first to the cervical spine disorder, the record 
reflects that the veteran was last evaluated for the 
disability in November 2003.  Unfortunately, in reporting the 
range of forward flexion present, the examiner did not 
express the available motion in degrees, but rather described 
it in terms of ability to flex to within a certain distance 
from chin to chest.  While the examiner probably meant to 
convey that the veteran retained a substantial level of 
forward flexion, the applicable rating criteria require 
findings stated in terms of degrees of forward flexion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).

In addition, with respect to both the cervical spine disorder 
and hypertension, the record reflects that additional 
evidence was received following the September 2004 statement 
of the case and the date of certification of the case to the 
Board.  The referenced evidence includes the September 2004 
report of an examination for housebound status or permanent 
need for regular aid and attendance which addressed the 
veteran's blood pressure and neck problems.  The evidence 
also included VA treatment reports for September to December 
2004, which also addressed the veteran's blood pressure and 
neck complaints.  The record shows that the RO did not issue 
the veteran a supplemental statement of the case addressing 
this evidence.  A remand is therefore required.  38 C.F.R. 
§ 19.31 (2005).

Turning to the hemorrhoid disorder, the record shows that he 
was last examined in September 2003 for hemorrhoids.  At that 
time he reported experiencing rectal bleeding up to three 
times each month.  Physical examination disclosed the absence 
of any fissure or ulceration, but did show the presence of 
two hemorrhoids.  The examiner unfortunately did not provide 
any further findings to enable the Board to determine whether 
a compensable rating is warranted.  Specifically, the 
examiner did not indicate whether the hemorrhoids were large 
or thrombotic, irreducible, with excessive redundant tissue.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

In addition, on his September 2004 substantive appeal, the 
veteran reported that his hemorrhoids now bled at least five 
times each week, suggesting that his disorder has worsened in 
severity since the September 2003 examination.  Under the 
circumstances, the Board is of the opinion that additional VA 
examination of the veteran's hemorrhoid disorder is 
warranted.

With respect to entitlement to a TDIU, the record reflects 
that in April 2005, the veteran's representative submitted a 
copy of a rating decision apparently promulgated by the RO in 
January 2005, which shows that the RO granted service 
connection for depression and assigned a 50 percent 
evaluation therefor.  This, as well as the claim of 
entitlement to service connection for heart disease noted 
above, clearly impacts the claim for a TDIU.

In addition, the record shows that while the veteran has 
attended several examinations starting in September 2003, 
none of the examiners has addressed whether he is unable to 
obtain or maintain substantially gainful employment due to 
his service connected disorders alone.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
the case of a claim for a total rating based on individual 
unemployability, the duty to assist requires VA to obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
The Board consequently will remand that issue for further 
examination.

The Board also notes that in a June 2004 statement, B.W. 
suggests that the veteran continues to work to some extent.  
On remand, the RO should request that the veteran provide 
updated information concerning his employment history.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that any 
temporary file maintained for the veteran 
at their office is merged with his claims 
files.

2.  The veteran should be requested to 
complete a current VA Form 21-8940 and 
provide complete and updated information 
regarding his education and employment 
status since 2003.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
claims on appeal which date from 2004.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  
In any event, the RO must attempt to 
obtain any medical records for the 
veteran from the Columbia, South Carolina 
VA Medical Center, and from the Sumpter, 
South Carolina VA Community Based 
Outpatient Clinic dating since May 2004 
which have yet to be added to the claims 
folder.  Duplicative records should not 
be added.  If the RO is unsuccessful in 
obtaining any private medical records 
identified, the RO must inform the 
veteran and his representative of this 
fact and ask them to provide a copy of 
the outstanding medical records.  If any 
federal record is not available, or if 
the search for any such records otherwise 
yields negative results, the RO must 
prepare a written memorandum detailing 
what efforts were made to secure this 
evidence and detailing why further 
efforts would be futile.  

4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
impact of the appellant's service-
connected depression on his 
employability.  All indicated studies 
must be performed, and all findings 
should be reported in detail.  In 
accordance with the latest AMIE 
worksheets for psychiatric disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any depression.  
With respect to each identified 
psychiatric symptom the examiner must 
indicate whether such symptom is due to 
depression.  The examiner must provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
depression, to include whether depression 
alone, or in combination with his other 
service connected disorders, renders the 
appellant unemployable.  A global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned must be provided.  The 
rationale for all opinions expressed must 
be provided.  The claims files, including 
a copy of this remand, must be made 
available to the examiner for review.
 
5.  The RO should also schedule the 
veteran for a VA orthopedic examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
severity of his cervical arthritis; and 
to determine the impact of the 
appellant's service-connected lumbar 
intervertebral disc disease, right index 
finger amputation, bilateral elbow 
arthritis, and bilateral pes planus with 
plantar fasciitis on employability.  All 
indicated studies must be performed, and 
all findings must be reported in detail.  
In accordance with the latest AMIE 
worksheets for spine, finger, elbow and 
foot disorders, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any cervical arthritis, lumbar 
intervertebral disc disease, right index 
finger amputation, bilateral elbow 
arthritis, and bilateral pes planus with 
plantar fasciitis.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner must 
assess the nature and extent of any pain.  
The physician must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).  If 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.

The examiner must opine whether the 
veteran's service-connected cervical 
arthritis, lumbar intervertebral disc 
disease, right index finger amputation, 
bilateral elbow arthritis, and bilateral 
pes planus with plantar fasciitis renders 
him unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience.  The rationale 
for all opinions expressed should be 
provided.  The claims files, including a 
copy of this remand, must be made 
available to the examiner for review.

6.  The RO should schedule the veteran 
for a VA proctological examination by a 
physician with appropriate expertise to 
determine the nature, extent, and 
severity of the appellant's service-
connected hemorrhoids.  All indicated 
studies must be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for hemorrhoids the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any hemorrhoids.  The examiner 
must opine whether the veteran's service-
connected hemorrhoid disorder renders him 
unable to secure or follow a 
substantially gainful occupation.  The 
rationale for all opinions expressed 
should be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.

7.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, which should address all 
evidence received in the claims files 
since the September 2004 statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  
 
After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

